UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended March 30, 2013 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 THERMO FISHER SCIENTIFIC INC. (Exact name of Registrant as specified in its charter) Delaware 04-2209186 (State of incorporation or organization) (I.R.S. Employer Identification No.) 81 Wyman Street Waltham, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 622-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at March 30, 2013 Common Stock, $1.00 par value THERMO FISHER SCIENTIFIC INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 30, 2013 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 5. Other Events 44 Item 6. Exhibits 45 2 THERMO FISHER SCIENTIFIC INC. PART IFINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED BALANCE SHEET (Unaudited) March 30, December 31, (In millions) Assets Current Assets: Cash and cash equivalents $ $ Short-term investments, at quoted market value (cost of $4.7 and $4.8) Accounts receivable, less allowances of $56.0 and $55.5 Inventories Deferred tax assets Other current assets Property, Plant and Equipment, at Cost, Net Acquisition-related Intangible Assets, Net Other Assets Goodwill $ $ 3 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED BALANCE SHEET (Continued) (Unaudited) March 30, December 31, (In millions except share amounts) Liabilities and Shareholders' Equity Current Liabilities: Short-term obligations and current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Deferred revenue Other accrued expenses Deferred Income Taxes Other Long-term Liabilities Long-term Obligations Shareholders' Equity: Preferred stock, $100 par value, 50,000 shares authorized; none issued Common stock, $1 par value, 1,200,000,000 shares authorized; 416,509,225 and 413,491,691 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 57,587,984 and 56,047,926 shares ) ) Accumulated other comprehensive items ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended March 30, March 31, (In millions except per share amounts) Revenues Product revenues $ $ Service revenues Costs and Operating Expenses: Cost of product revenues Cost of service revenues Selling, general and administrative expenses Research and development expenses Restructuring and other costs, net Operating Income Other Expense, Net ) ) Income from Continuing Operations Before Income Taxes Provision for Income Taxes ) ) Income from Continuing Operations Loss from Discontinued Operations (net of income tax benefit of $0.2 and $2.3) ) ) (Loss) Gain on Disposal of Discontinued Operations, Net (net of income tax (benefit) provision of $(2.8) and $0.2) ) Net Income $ $ Earnings per Share from Continuing Operations Basic $ $ Diluted $ $ Earnings per Share Basic $ $ Diluted $ $ Weighted Average Shares Basic Diluted Cash Dividends Declared per Common Share $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 30, March 31, (In millions) Comprehensive Income (Loss) Net Income $ $ Other Comprehensive Items: Currency translation adjustment ) Unrealized gains and losses on available-for-sale investments Unrealized holding gains arising during the period (net of tax provision of $0.4 and $0.0) — Reclassification adjustment for gains included in net income (net of tax provision of $2.5 and $0.0) ) — Unrealized gains and losses on hedging instruments Reclassification adjustment for losses included in net income (net of tax benefit of $0.5 and $0.5) Pension and other postretirement benefit liability adjustment Pension and other postretirement benefit liability adjustments arising during the period (net of tax provision (benefit) of $1.6 and $(0.5)) ) Amortization of net loss and prior service benefit included in net periodic pension cost (net of tax benefit of $0.9 and $0.6) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Three Months Ended March 30, March 31, (In millions) Operating Activities Net Income $ $ Loss from discontinued operations Loss (gain) on disposal of discontinued operations ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Change in deferred income taxes ) ) Non-cash stock-based compensation Non-cash charges for sale of inventories revalued at the date of acquisition Tax benefits from stock-based compensation awards ) ) Other non-cash expenses, net ) Changes in assets and liabilities, excluding the effects of acquisitions and dispositions: Accounts receivable ) ) Inventories ) ) Other assets ) ) Accounts payable Other liabilities ) ) Contributions to retirement plans ) ) Net cash provided by continuing operations Net cash used in discontinued operations ) ) Net cash provided by operating activities Investing Activities Acquisitions, net of cash acquired ) ) Purchase of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Other investing activities, net ) ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations — Net cash used in investing activities $ ) $ ) 7 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (Unaudited) Three Months Ended March 30, March 31, (In millions) Financing Activities Decrease in commercial paper, net $ — $ ) Redemption and repayment of long-term obligations ) ) Purchases of company common stock ) ) Dividends paid ) — Net proceeds from issuance of company common stock Tax benefits from stock-based compensation awards (Decrease) increase in short-term notes payable ) Net cash used in financing activities ) ) Exchange Rate Effect on Cash ) Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See Note 12 for supplemental cash flow information. The accompanying notes are an integral part of these consolidated financial statements. 8 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Unaudited) Accumulated Capital in Other Total Common Stock Excess of Retained Treasury Stock Comprehensive Shareholders' (In millions) Shares Amount Par Value Earnings Shares Amount Items Equity Balance at December 31, 2011 $ ) $ ) $ Issuance of shares under employees'and directors' stock plans — ) — Stock-based compensation — Tax benefit related to employees' and directors' stock plans — Purchases of company common stock — ) — ) Dividends declared — — — ) — — — ) Net income — Other comprehensive items — Balance at March 31, 2012 $ ) $ ) $ Balance at December 31, 2012 $ ) $ ) $ Issuance of shares under employees'and directors' stock plans — ) — Stock-based compensation — Tax benefit related to employees' and directors' stock plans — Purchases of company common stock — ) — ) Dividends declared — — — ) — — — ) Net income — Other comprehensive items — ) ) Balance at March 30, 2013 $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 9 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Thermo Fisher Scientific Inc. (the company) enables customers to make the world healthier, cleaner and safer by providing analytical instruments, equipment, reagents and consumables, software and services for research, manufacturing, analysis, discovery and diagnostics. Markets served include pharmaceutical and biotech companies, hospitals and clinical diagnostic labs, universities, research institutions and government agencies, as well as environmental and industrial process control settings. Interim Financial Statements The interim consolidated financial statements presented herein have been prepared by Thermo Fisher Scientific Inc. (the company or Thermo Fisher), are unaudited and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the financial position at March 30, 2013, the results of operations for the three-month periods ended March 30, 2013, and March 31, 2012, and the cash flows for the three-month periods ended March 30, 2013, and March 31, 2012. Interim results are not necessarily indicative of results for a full year. The consolidated balance sheet presented as of December 31, 2012, has been derived from the audited consolidated financial statements as of that date. The consolidated financial statements and notes are presented as permitted by Form 10-Q and do not contain all of the information that is included in the annual financial statements and notes of the company. The consolidated financial statements and notes included in this report should be read in conjunction with the 2012 financial statements and notes included in the company’s Annual Report on Form10-K filed with the Securities and Exchange Commission (SEC) on February 27, 2013. Note 1 to the consolidated financial statements for 2012 describes the significant accounting estimates and policies used in preparation of the consolidated financial statements. There have been no material changes in the company’s significant accounting policies during the three months ended March 30, 2013. Presentation Certain reclassifications of prior year amounts have been made to conform to the current year presentation. Warranty Obligations Product warranties are included in other accrued expenses in the accompanying balance sheet. The changes in the carrying amount of warranty obligations are as follows: Three Months Ended March 30, March 31, (In millions) Beginning Balance $ $ Provision charged to income Usage ) ) Adjustments to previously provided warranties, net — Other, net ) Ending Balance $ $ 10 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Inventories The components of inventories are as follows: March 30, December 31, (In millions) Raw Materials $ $ Work in Process Finished Goods $ $ Property, Plant and Equipment Property, plant and equipment consists of the following: March 30, December 31, (In millions) Land $ $ Buildings and Improvements Machinery, Equipment and Leasehold Improvements Less: Accumulated Depreciation and Amortization $ $ Acquisition-related Intangible Assets Acquisition-related intangible assets are as follows: March 30, 2013 December 31, 2012 Accumulated Accumulated (In millions) Gross Amortization Net Gross Amortization Net Definite Lives $ $ ) $ $ $ ) $ Indefinite Lives — — $ $ ) $ $ $ ) $ Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. In addition, significant estimates were made in estimating future cash flows to assess potential impairment of assets, and in determining the ultimate loss from selling discontinued operations and abandoning leases at facilities being exited (Note 13). Actual results could differ from those estimates. 11 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Recent Accounting Pronouncements In February 2013, the FASB issued new guidance which requires disclosure of information about significant reclassification adjustments from accumulated other comprehensive income in a single note or on the face of the financial statements. This guidance became effective for the company in 2013. Adoption of this standard, which is related to disclosure only, did not have an impact on the company’s consolidated financial position, results of operations or cash flows. In July 2012, the FASB modified existing rules to allow entities to use a qualitative approach to test indefinite-lived intangible asset for impairment. The revised standard allows an entity the option to first assess qualitatively whether it is more likely than not (that is, a likelihood of more than 50 percent) that an indefinite-lived intangible asset is impaired. An entity is not required to calculate the fair value of an indefinite-lived intangible asset and perform the quantitative impairment test unless the entity determines that it is more likely than not that the asset is impaired. This guidance became effective for the company in 2013. Adoption of this standard did not have an impact on the company’s consolidated financial position, results of operations or cash flows. In December 2011, the FASB issued new guidance which requires enhanced disclosures on offsetting amounts within the balance sheet, including disclosing gross and net information about instruments and transactions eligible for offset or subject to a master netting or similar agreement. Adoption of this standard, which is related to disclosure only, did not have an impact on the company’s consolidated financial position, results of operations or cash flows. Note 2. Acquisitions and Dispositions The company made contingent purchase price and post closing adjustment payments totaling $4 million in the first three months of 2013, for acquisitions completed prior to 2013. The contingent purchase price payments were contractually due to the sellers upon achievement of certain performance criteria at the acquired businesses. Unaudited Pro Forma Information The company acquired One Lambda in September 2012. Had the acquisition of One Lambda been completed as of the beginning of 2011, the company’s pro forma results for the first three months of 2012 would have been as follows: Three Months Ended March 31, (In millions except per share amounts) Revenues $ Income from Continuing Operations $ Net Income $ Earnings per Share from Continuing Operations: Basic $ Diluted $ Earnings per Share: Basic $ Diluted $ The company’s results would not have been materially different from its pro forma results had the company’s other 2012 acquisitions occurred at the beginning of 2011. 12 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Dispositions On October 22, 2012, the company sold its laboratory workstations business (See Note 14). Note 3. Business Segment and Geographical Information The company’s continuing operations fall into three business segments as follows: Analytical Technologies: provides a broad offering of instruments, reagents, consumables, software and services that are used for a range of applications in the laboratory, on the production line and in the field. These products and services are used by customers in pharmaceutical, biotechnology, academic, government, environmental and other research and industrial markets, as well as the clinical laboratory. Specialty Diagnostics: provides a wide range of diagnostic test kits, reagents, culture media, instruments and associated products used to increase the speed and accuracy of diagnoses. These products are used primarily by customers in healthcare, clinical, pharmaceutical, industrial and food safety laboratories. Laboratory Products and Services: provides virtually everything needed for the laboratory, including a combination of self-manufactured and sourced products and an extensive service offering. These products and services are used by customers in pharmaceutical, biotechnology, academic, government and other research and industrial markets, as well as the clinical laboratory. In February 2013, in connection with a change in management responsibility for two product lines, the company transferred its water analysis and research serum media product lines to the Laboratory Products and Services segment from the Analytical Technologies segment. The company has historically moved a product line between segments when a shift in strategic focus of either the product line or a segment more closely aligns the product line with a segment different than that in which it had previously been reported. Prior period segment information has been reclassified to reflect these transfers. The company’s management evaluates segment operating performance based on operating income before certain charges/credits to cost of revenues and selling, general and administrative expenses, principally associated with acquisition accounting; restructuring and other costs/income including costs arising from facility consolidations such as severance and abandoned lease expense and gains and losses from the sale of real estate and product lines; and amortization of acquisition-related intangible assets. The company uses this measure because it helps management understand and evaluate the segments’ core operating results and facilitates comparison of performance for determining compensation. 13 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Business Segment Information Three Months Ended March 30, March 31, (In millions) Revenues Analytical Technologies $ $ Specialty Diagnostics Laboratory Products and Services Eliminations ) ) Consolidated revenues Segment Income Analytical Technologies (a) Specialty Diagnostics (a) Laboratory Products and Services (a) Subtotal reportable segments (a) Cost of revenues charges ) ) Selling, general and administrative charges (income), net ) Restructuring and other costs, net ) ) Amortization of acquisition-related intangible assets ) ) Consolidated operating income Other expense, net (b) ) ) Income from continuing operations before income taxes $ $ Depreciation Analytical Technologies $ $ Specialty Diagnostics Laboratory Products and Services Consolidated depreciation $ $ (a) Represents operating income before certain charges to cost of revenues and selling, general and administrative expenses; restructuring and other costs, net; and amortization of acquisition-related intangibles. (b) The company does not allocate other expense, net to its segments. 14 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 4. Other Expense, Net The components of other expense, net, in the accompanying statement of income are as follows: Three Months Ended March 30, March 31, (In millions) Interest Income $ $ Interest Expense ) ) Other Items, Net $ ) $ ) Other Items, Net In the first quarter of 2013, the company irrevocably contributed appreciated available-for-sale investments that had a fair value of $27 million to two of its U.K. defined benefit plans, resulting in realization of a previously unrecognized gain of $11 million. Note 5.Stock-based Compensation Expense The components of pre-tax stock-based compensation expense for the company’s continuing operations are as follows: Three Months Ended March 30, March 31, (In millions) Stock Option Awards $ $ Restricted Share/Unit Awards Total Stock-based Compensation Expense $ $ Stock-based compensation expense is included in the accompanying statement of income as follows: Three Months Ended March 30, March 31, (In millions) Cost of Revenues $ $ Selling, General and Administrative Expenses Research and Development Expenses Total Stock-based Compensation Expense $ $ As of March 30, 2013, there was $99 million of total unrecognized compensation cost related to unvested stock options granted. The cost is expected to be recognized through 2017 with a weighted average amortization period of 2.7 years. 15 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) As of March 30, 2013, there was $103million of total unrecognized compensation cost related to unvested restricted stock unit awards. The cost is expected to be recognized through 2016 with a weighted average amortization period of 2.5 years. During the first three months of 2013, the company made equity compensation grants to employees consisting of 0.8 million restricted stock units and options to purchase 1.8 million shares. Note 6. Pension and Other Postretirement Benefit Plans Employees of a number of the company’s non-U.S. and certain U.S. subsidiaries participate in defined benefit pension plans covering substantially all full-time employees at those subsidiaries. Some of the plans are unfunded, as permitted under the plans and applicable laws. The company also maintains postretirement healthcare programs at several acquired businesses where certain employees are eligible to participate. The costs of the postretirement healthcare programs are funded on a self-insured and insured-premium basis. Net periodic benefit costs for the company’s defined benefit pension plans include the following components: Three Months Ended March 30, March 31, (In millions) Service Cost - Benefits Earned $ $ Interest Cost on Benefit Obligation Expected Return on Plan Assets ) ) Amortization of Net Loss Amortization of Prior Service Benefit ) — Special Termination Benefits Net Periodic Benefit Cost $ $ Net periodic benefit costs for the company's other postretirement benefit plans include the following components: Three Months Ended March 30, March 31, (In millions) Service Cost - Benefits Earned $ $ Interest Cost on Benefit Obligation Amortization of Net Loss — Net Periodic Benefit Cost $ $ 16 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 7. Earnings per Share Three Months Ended March 30, March 31, (In millions except per share amounts) Income from Continuing Operations $ $ Loss from Discontinued Operations ) ) (Loss) Gain on Disposal of Discontinued Operations, Net ) Net Income $ $ Basic Weighted Average Shares Plus Effect of: Stock options and restricted units Diluted Weighted Average Shares Basic Earnings per Share: Continuing operations $ $ Discontinued operations ) ) $ $ Diluted Earnings per Share: Continuing operations $ $ Discontinued operations ) ) $ $ Options to purchase 1.9 million and 9.2 million shares of common stock were not included in the computation of diluted earnings per share for the first quarter of 2013 and 2012, respectively, because their effect would have been antidilutive. Note 8. Debt and Other Financing Arrangements Credit Facilities The company has a revolving credit facility with a bank group that provides for up to $1.5 billion of unsecured multi-currency revolving credit consisting of a $1 billion 5-year credit agreement, with the ability to request an additional $500 million. The facility expires in April 2017, however, the company expects to renegotiate the terms prior to closing the Life Technologies acquisition (Note 15). The agreement calls for interest at either a LIBOR-based rate or a rate based on the prime lending rate of the agent bank, at the company’s option. The agreement contains affirmative, negative and financial covenants, and events of default customary for financings of this type. The financial covenant requires the company to maintain a Consolidated Leverage Ratio of debt to EBITDA (as defined in the agreements) below 3.5 to 1.0. The credit agreement permits the company to use the facility for working capital; acquisitions; repurchases of common stock, debentures and other securities; the refinancing of debt; and general corporate purposes. The credit agreement allows for the issuance of letters of credit, which reduces the amount available for borrowing. If the company borrows under this facility, it intends to leave undrawn an amount equivalent to outstanding commercial paper ($50 million at March 30, 2013) to provide a source of funds in the event that commercial paper markets are not available. As of March 30, 2013, no borrowings were outstanding under the facility, although available capacity was reduced by approximately $53 million as a result of outstanding letters of credit. 17 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 9. Commitments and Contingencies There are various lawsuits and claims pending against the company involving product liability, contract, commercial and other issues. In view of the company’s financial condition and the accruals established for these matters, management does not believe that the ultimate liability, if any, related to these matters will have a material adverse effect on the company’s financial condition, results of operations or cash flows. The company establishes a liability that is an estimate of amounts needed to pay damages in the future for events that have already occurred. The accrued liabilities are based on management’s judgment as to the probability of losses for asserted and unasserted claims and, where applicable, actuarially determined estimates. The reserve estimates are adjusted as additional information becomes known or payments are made. For product liability, workers compensation and other personal injury matters, the company accrues the most likely amount or at least the minimum of the range of probable loss when a range of probable loss can be estimated. The company records estimated amounts due from insurers as an asset. Although the company believes that the amounts reserved and estimated recoveries are probable and appropriate based on available information, including actuarial studies of loss estimates, the process of estimating losses and insurance recoveries involves a considerable degree of judgment by management and the ultimate amounts could vary materially. Insurance contracts do not relieve the company of its primary obligation with respect to any losses incurred. The collectability of amounts due from its insurers is subject to the solvency and willingness of the insurer to pay, as well as the legal sufficiency of the insurance claims. Management monitors the financial condition and ratings of its insurers on an ongoing basis. The company is currently involved in various stages of investigation and remediation related to environmental matters. The company cannot predict all potential costs related to environmental remediation matters and the possible impact on future operations given the uncertainties regarding the extent of the required cleanup, the complexity and interpretation of applicable laws and regulations, the varying costs of alternative cleanup methods and the extent of the company’s responsibility. Expenses for environmental remediation matters related to the costs of permit requirements and installing, operating and maintaining groundwater-treatment systems and other remedial activities related to historical environmental contamination at the company’s domestic and international facilities were not material in any period presented. The company records accruals for environmental remediation liabilities, based on current interpretations of environmental laws and regulations, when it is probable that a liability has been incurred and the amount of such liability can be reasonably estimated. The company calculates estimates based upon several factors, including reports prepared by environmental specialists and management’s knowledge of and experience with these environmental matters. The company includes in these estimates potential costs for investigation, remediation and operation and maintenance of cleanup sites. Management believes that its reserves for environmental matters are adequate for the remediation costs the company expects to incur. As a result, the company believes that the ultimate liability with respect to environmental remediation matters will not have a material adverse effect on the company’s financial position, results of operations or cash flows. However, the company may be subject to additional remedial or compliance costs due to future events, such as changes in existing laws and regulations, changes in agency direction or enforcement policies, developments in remediation technologies or changes in the conduct of the company’s operations, which could have a material adverse effect on the company’s financial position, results of operations or cash flows. Although these environmental remediation liabilities do not include third-party recoveries, the company may be able to bring indemnification claims against third parties for liabilities relating to certain sites. Note 10. Comprehensive Income and Shareholders’ Equity Comprehensive Income Comprehensive income combines net income and other comprehensive items. Other comprehensive items represent certain amounts that are reported as components of shareholders’ equity in the accompanying balance sheet. 18 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Changes in each component of accumulated other comprehensive items, net of tax are as follows: (In millions) Currency Translation Adjustment Unrealized Gains (Losses) on Available-for- Sale Investments Unrealized Gains (Losses)on Hedging Instruments Pension and Other Postretirement Benefit Liability Adjustment Total Balance at December 31, 2012 $ $ $ ) $ ) $ ) Other comprehensive income (loss) before reclassifications ) — ) Amounts reclassified from accumulated other comprehensive items — ) ) Net other comprehensive items ) ) ) Balance at March 30, 2013 $ ) $ $ ) $ ) $ ) The amounts reclassified out of accumulated other comprehensive items are as follows: Three Months Ended Affected Line Item in the March 30, March 31, (In millions) Statement of Income Amounts Reclassified From Accumulated Other Comprehensive Items Unrealized gains and losses on available-for-sale investments Realized (gain) loss on sale or transfer of available-for-sale investments Other Expense, Net $ ) $
